UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
JET DRIVE GENERAL MARINE
MANUFACTURING CO., INC.,
                                           19-cv-1886 (JGK)
                    Plaintiff,
          - against -
                                           MEMORANDUM OPINION AND
                                           ORDER
SCOTTSDALE INSURANCE COMPANY,
                    Defendant.
────────────────────────────────────
JOHN G. KOELTL, District Judge:
     The plaintiff, Jet Drive General Marine Contracting Co.,

Inc., (“Jet Drive”) brings this action against the defendant,

Scottsdale Insurance Company (“Scottsdale”). The plaintiff seeks

money damages and a declaratory judgment arising out of the

alleged failure of the defendant to return unearned premiums for

General Liability Policy No. NCS0001044 (the “Policy”) issued by

Scottsdale to Jet Drive. The plaintiff alleges that the

defendant breached the parties’ contract by failing to return

sufficient premiums to the plaintiff when the plaintiff

cancelled the policy two days before its expiration date. This

case therefore turns on the proper interpretation of the

termination provisions of the Policy.

     The defendant has moved to dismiss the Complaint pursuant

to Rule 12(b)(6) of the Federal Rules of Civil Procedure. For


                                  1
the following reasons, the defendant's motion to dismiss is

granted.

                               I.

     In deciding a motion to dismiss pursuant to Rule 12(b)(6),

the allegations in the complaint are accepted as true, and all

reasonable inferences must be drawn in the plaintiff's favor.

McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir.

2007). The Court's function on a motion to dismiss is “not to

weigh the evidence that might be presented at a trial but merely

to determine whether the complaint itself is legally

sufficient.” Goldman v. Belden, 754 F.2d 1059, 1067 (2d Cir.

1985). The Court should not dismiss the complaint if the

plaintiff has stated “enough facts to state a claim to relief

that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).

     While the Court should construe the factual allegations in

the light most favorable to the plaintiff, “the tenet that a

court must accept as true all of the allegations contained in

the complaint is inapplicable to legal conclusions.” Id. When

                                2
presented with a motion to dismiss pursuant to Rule 12(b)(6),

the Court may consider documents that are referenced in the

complaint, documents that the plaintiff relied on in bringing

suit and that are either in the plaintiff's possession or that

the plaintiff knew of when bringing suit, or matters of which

judicial notice may be taken. See Chambers v. Time Warner, Inc.,

282 F.3d 147, 153 (2d Cir. 2002).

                               II.

     The following facts alleged in the Complaint are accepted

as true for the purposes of ruling on the motion to dismiss.

On or about March 1, 2017, Jet Drive entered into a general

liability insurance contract with Scottsdale, effective for a

one-year term. Compl. ¶¶ 9, 11. The Policy included an

endorsement entitled “Minimum and Advance Premium/Minimum Earned

Cancellation Endorsement” (the “Endorsement”), id. at ¶ 10, and

a Minimum Premium of $285,800.00, Compl. Ex. B. The Endorsement

contained the operative contractual language that governed

Scottsdale’s entitlement to retain the Minimum Premium and a

provision for Jet Drive’s entitlement to any return premium upon

cancellation. Id. In the Endorsement, the following terms were

defined:

     Advance Premium means the premium for this Coverage Part
     that is stated in the policy declarations and payable in



                                3
     full by the first Named Insured at the inception of the
     policy.
     Audit Premium means the premium for this Coverage Part
     that is developed by calculating the difference between
     the Advance Premium and the Earned Premium.
     Earned Premium means the premium for this Coverage Part
     that is developed by applying the rate(s) in the policy
     to the actual premium basis for the audit period.
     Minimum Premium means the lowest premium for which this
     Coverage Part will be written for the policy period.


Compl. ¶ 13. The Endorsement further contained the following

clause regarding premiums (the “Premium Clause”):

     Premium shown in this Coverage Part as Advance Premium
     is a deposit premium only. At the close of each audit
     period we will compute the Earned Premium for that period
     and a billing notice of any Audit Premium due will be
     sent to the first Named Insured....If the sum of the
     Advance Premium and Audit Premiums is greater than the
     Earned Premium, we will return the excess to the first
     Named Insured, subject to us retaining a Minimum Premium
     as shown above in the Schedule, including any premium
     adjustment made by endorsement to this policy during the
     policy period.


Id. at ¶ 14 (emphasis added). Finally, the Endorsement contained

a clause (the “Cancellation Clause”) providing that “[i]f you

request cancellation of this Coverage Part or policy, we will

retain not less than twenty-five percent (25%) of the Advance

Premium, unless otherwise shown below. ______ %.” Id. at ¶ 15

(emphasis added). The Policy did not provide for any specific

percentage value in the blank space. Id. at ¶ 16.




                                4
      On or about February 27, 2018, with only two days remaining

on the Policy term, Jet Drive cancelled the Policy through notice

to Scottsdale’s insurance agent at Alliant Insurance Services,

Inc. (“Alliant”). Id. at ¶¶ 9, 11, 19. On or about March 12, 2018,

Alliant raised an issue with its Scottsdale agent, CRC Insurance

Services Inc. (“CRC”) about the return premium. 1 Id. at ¶ 25.

After a series of emails between Alliant, CRC, and Nationwide, CRC

offered Jet Drive a return premium of $1,429.00 to account for the

unearned premiums for the final two days before the Policy expired.

Id. at ¶¶ 25-27, 30, 43. The plaintiff alleges that instead of

$1,429.00, it is entitled to receive, at a minimum, the difference

between the Earned Premium ($127,895.00) and the Advance Premium

($285,800.00), 2 which amounts to $157,905.00 of requested relief. 3

Id. at ¶¶ 20-21.

      The   plaintiff   filed   this   action   on   April   17,   2019.    The

complaint seeks damages totaling $156,476.00, plus interest, as

well as attorneys’ fees, costs, and disbursements incurred. Id. at

¶¶ 53, 58. Additionally, the plaintiff seeks a declaration that


1 CRC’s decision to offer a return premium was authorized by Nationwide Mutual

Insurance Company (“Nationwide”), Scottsdale’s parent insurance company.
Compl. ¶¶ 26, 27.

2 In this particular policy, the “Advance Premium” and “Minimum Premium,”
while separately defined, are both equal to $285,800.00.

3  The New York State Department of Financial Services, in response to a
complaint filed by the plaintiff, stated, “It appears that [Scottsdale] has
conducted itself in accordance with the terms of their policy. We have found
no evidence that they have violated New York State Insurance Laws or
Regulations.” Compl. Ex. M at 2.

                                       5
upon cancellation, under the Policy, Jet Drive is entitled to the

difference between the Advance and Earned Premiums in the sum of

$157,905.00. Id. at ¶ 63.

                                III.

     The defendant argues that the insurance contract is

unambiguous, and it was entitled to retain the Minimum Premium

under the Policy. Therefore, the complaint should be dismissed

because it seeks the return of allegedly unearned premiums

irrespective of the Minimum Premium to which the defendant

claims it was entitled under the Policy. The plaintiff argues

that because it cancelled the Policy before termination, no

Minimum Premium was due.

                                 A.

     Under New York law, “unambiguous provisions of an insurance

contract must be given their plain and ordinary meaning.” White

v. Continental Cas. Co., 878 N.E.2d 1019, 1021 (N.Y. 2007).

Insurance contracts “must be interpreted according to common

speech and consistent with the reasonable expectation of the

average insured.” Cragg v. Allstate Indem. Corp., 950 N.E.2d

500,502 (N.Y. 2011). However,

     [c]ontract language is ambiguous if it is capable of
     more than one meaning when viewed objectively by a
     reasonably intelligent person who has examined the
     context of the entire integrated agreement and who is

                                 6
     cognizant of the customs, practices, usages and
     terminology as generally understood in the particular
     trade or business.


Sayers v. Rochester Tel. Corp. Supplemental Mgmt. Pension Plan,

7 F.3d 1091, 1095 (2d Cir. 1993) (internal quotations and

citations omitted). “The burden, a heavy one, is on the insurer,

and [i]f the language of the policy is doubtful or uncertain in

its meaning, any ambiguity must be resolved in favor of the

insured and against the insurer.” Pepsico, Inc. v. Winterthur

Int'l Am. Ins. Co., 788 N.Y.S.2d 142, 144 (App. Div.

2004)(internal quotations and citations omitted). On the other

hand, a contract is not ambiguous if the language used has a

definite and precise meaning. See Selective Ins. Co. of Am. v.

Cty. of Rensselaer, 47 N.E.3d 458, 461 (N.Y. 2016). “Contracts

of insurance, like other contracts, are to be construed

according to the sense and meaning of the terms which the

parties have used, and if they are clear and unambiguous the

terms are to be taken and understood in their plain, ordinary

and proper sense.” In re Estates of Covert, 761 N.E.2d 571, 576–

77 (N.Y. 2001) (quoting Hartol Prods. Corp. v. Prudential Ins.

Co. of Am., 47 N.E.2d 687, 689 (N.Y. 1943)).

     The plaintiff argues initially that the only reasonable

interpretation of the Endorsement in the event of a cancellation

is to permit a refund of unearned premiums because, if

                                7
Scottsdale were able to retain not less than the Minimum

Premium, the Cancellation Clause would be superfluous. The

plaintiff argues that in the event of a cancellation, the

Cancellation Clause prevails, and the Premium Clause is

irrelevant. However, this contention misreads the contract. The

Premium Clause unambiguously provides that Scottsdale will

return excess amounts to Jet Drive when the sum of the Advance

Premium and Audit Premium is greater than the Earned Premium,

“subject to us retaining a Minimum Premium as shown above in the

Schedule.”   Nothing in the Cancellation Clause overrides that

provision.

     If the Policy is cancelled prior to the contract

expiration, the Premium Clause in the Endorsement permits

Scottsdale to retain the scheduled Minimum Premium. The

Cancellation Clause provides that upon cancellation of the

Policy, Scottsdale maintains the right to “retain not less than”

25% of the Advance Premium (emphasis added). Nowhere does it

state that Scottsdale may not retain more than 25%. And nowhere

does the Cancellation Clause purport to override the Premium

Clause. The plaintiff appears to read the Cancellation Clause in

the exact opposite fashion, stating that Scottsdale is entitled

to retain only or at most 25% of the Advance Premium. However,

the plain and ordinary meaning of “not less than” is at least,

not at most. Thus, the plain meaning and reasonable expectations
                                 8
of the insured here can only be that Scottsdale may retain, at

the very least, 25% of the Advance Premium, and at most, the

entirety of the scheduled Minimum Premium. The Premium Clause in

the Endorsement in turn allows Scottsdale to retain the Minimum

Premium. To read the clause in any other way would provide an

incentive for an insured to cancel a policy shortly before its

scheduled termination in order to deprive the insurer of the

Minimum Premium. That could not have been the reasonable intent

of the parties.

     The plaintiff’s second argument is that the Endorsement is

susceptible to more than one reasonable meaning, and that the

motion to dismiss should therefore be denied. The plaintiff

relies on the unsupported propositions that the Endorsement

could be interpreted in multiple ways, creating ambiguity.

These interpretations include: (1) the Cancellation Clause takes

priority over the Premiums Clause, and is the only provision

which governs cancellations, and (2) the Cancellation Clause

would be rendered irrelevant or meaningless if Jet Drive is not

permitted to eliminate the Minimum Premium from the Policy.

These readings of the Endorsement are contrary to the plain

meaning of the Policy.

     First, there is nothing in the contract to support the

argument that the Cancellation Clause supersedes any other


                                9
provision within the Endorsement. If the meaning of contractual

language is otherwise plain, the language “does not become

ambiguous merely because the parties urge different

interpretations in the litigation . . .[and] no ambiguity exists

where the alternative construction would be unreasonable.” Law

Debenture Tr. Co. of New York v. Maverick Tube Corp., 595 F.3d

458, 467 (2d Cir. 2010) (internal citations omitted); see also

Universal Am. Corp. v. Nat'l Union Fire Ins. Co. of Pittsburgh,

Pa., 37 N.E.3d 78, 80 (N.Y. 2015) (“[P]arties cannot create

ambiguity from whole cloth where none exists, because provisions

are not ambiguous merely because the parties interpret them

differently.”) (internal quotations and citations omitted).

There is no ambiguity or inconsistency between the Premium

Clause and Cancellation Clause. In this case the Advanced

Premium is the same as the Minimum Premium. The Premium Clause

allows the defendant to retain the Minimum Premium. The Minimum

Premium in the Endorsement is $285,800.00, which is “not less

than” the 25% of the Advance Premium that the defendant is

entitled to retain under the Cancellation Clause. Therefore, the

Minimum Premium is consistent with the amount Scottsdale may

retain upon cancellation, and this should align with the

reasonable expectations of the insured.

     Second, the Premium Clause does not conflict with the

Cancellation Clause, nor does it render the Cancellation Clause
                               10
superfluous. To the contrary, the Premium and Cancellation

clauses work in tandem. As the defendant argues in its Reply

Memorandum, if Jet Drive had elected to cancel the Policy 30

days into the term, the Cancellation Clause would govern the

plaintiff’s refund. Def. Reply at 2. In that scenario, while the

pro rata premium to Scottsdale would amount to $23,492.76, 4

because the Cancellation Clause entitles Scottsdale to retain

“not less than” 25% of the Minimum/Advance Premium, the

defendant could retain at least $71,450.00. Id. In this way, the

Cancellation Clause protects Scottsdale’s investment in

underwriting and selling the policy in the event that there is

an “early” cancellation. However, the Cancellation Clause does

not, on its own, determine the refund for a “late” cancellation. 5

In the event of a late cancellation, as existed here, the

Premium Clause is triggered, and Scottsdale is entitled to

retain the full Minimum/Advanced Premium. The Cancellation

Clause simply informs Jet Drive that if it chooses to cancel the

Policy early into the policy term, Scottsdale may keep at least

25% of the Advance Premium. Accordingly, the two clauses are not

inconsistent or ambiguous.



4   30 days is 8.22% of 365 days. 8.22% of the Minimum Premium is $23,492.76.

5 Here, “late” cancellation refers to the point where the pro rata premium

refund would exceed 25% of the Minimum/Advance Premium, whereas “early”
cancellation is any point prior to then, such as the example provided above.


                                        11
        The factual circumstances in S.A.F. La Sala Corp. v. CNA

Ins. Cos., 737 N.Y.S.2d 353 (App. Div. 2002), while not

identical, can serve as a helpful guidepost. In S.A.F., the

insured brought suit against its insurer to recover a premium

refund, also arguing that the insurer retained more than it was

entitled. See id. at 355. The endorsement in S.A.F. contained an

almost identical heading that read “THIS ENDORSEMENT CHANGES THE

POLICY. PLEASE READ IT CAREFULLY,” 6 and similarly provided that

if the earned premium was less than the advance premium paid,

“the company shall return to the named insured the unearned

portion paid but not less than the Minimum Premium shown in the

schedule.” Id. at 354. The court stated, “the endorsement

clearly, although awkwardly, provides that [Insurer] would

retain the minimum premium even if the actual premium was less,”

and that to provide otherwise would constitute “an unreasonable

and illogical interpretation of the language of the

endorsement.” Id. at 355. For that reason, the appellate court

reversed the trial court’s ruling and granted summary judgment

to the insurer, holding that the premium endorsement was clear

and unambiguous on its face and entitled the insurer to retain

the Minimum Premium. Id. The same reasoning applies here. In the

case where the Policy is cancelled two days before its




6   Compl. Ex. B at 1.

                                  12
expiration, the plain and ordinary meaning of the Endorsement,

and reasonable expectation of the insured, can only be that

Scottsdale is entitled to the full Minimum Premium. 7

                                     B.

      The plaintiff also argues that Scottsdale itself offered at

least four different interpretations of the policy in its

correspondence with the plaintiff and that this extrinsic

evidence alone should render the Endorsement ambiguous. “But New

York law is well settled that a written agreement that is

complete and unambiguous is to be interpreted without the aid of

extrinsic evidence and that industry practice may not be used to

vary the terms of such a contract.” Keiler v. Harlequin

Enterprises Ltd., 751 F.3d 64, 69 (2d Cir. 2014) (internal

citations omitted). As explained above, the Policy in this case

is unambiguous and plain on its face, eliminating the need to

consider any extrinsic evidence.




7 While the defendant was entitled to retain the full Minimum Premium under

the Policy, the defendant explained at oral argument that the return premium
was offered pursuant to clause (A)(5) of the “Common Policy Conditions.”
Compl. Ex. A at 5. This provision states in relevant part, “[i]f this policy
is cancelled, we will send the first Named Insured any premium refund due.
If we cancel, the refund will be pro rata. If the first Named Insured
cancels, the refund may be less than pro rata.” Id. (emphasis added). Thus,
while the defendant was entitled to keep the Minimum Premium and provide the
plaintiff with a refund less than pro rata, it chose to provide the plaintiff
with a fully pro-rated amount of $1,429.00.


                                     13
     Therefore, based on the definite, plain and unambiguous

wording of the Endorsement, Scottsdale is entitled to retain the

full Minimum Premium, and Jet Drive has failed to state a claim

for relief.

                           CONCLUSION

     For the reasons stated above, the defendant’s motion to

dismiss the plaintiff’s claims for breach of contract and

declaratory relief is granted. The Clerk is directed to enter

judgment dismissing this case. The Clerk is also directed to

close this case and to close all pending motions.

SO ORDERED.

Dated:    New York, New York
          December 11, 2019         ____/s/ John G. Koeltl_______
                                          John G. Koeltl
                                    United States District Judge




                               14
